DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S, Patent No. 10,293,114B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Acknowledgment
Claims 18, 28, 37 are amended and field on 4/19/2022 and claims 38-39 are newly added.
Specification was amended and field on 4/19/2022.
A terminal disclaimer was filed and approved on 5/4/2022.
The amendment to specification overcome the specification objection in the action mailed on 12/20/2021.
The double patenting rejection in the previous action  was overcome by filing the terminal disclaimer.
Allowable Subject Matter
Claims 18-39 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 18, a drug delivery device comprising: a syringe; an inner sheath; a support sheath; a piston rod; an actuation head that is coupled on a proximal end of the piston rod; a first locking element formed by an end portion of the actuation head, the first locking element having one or more latching elements arranged on an inner surface of an outer wall of the actuation head; and a second locking element formed by a proximal section of the support sheath, the second locking element extending in a proximal direction, the second locking element having a plurality of latching recesses formed on an outer surface of the proximal section of the support sheath, each latching recess being spaced apart from other latching recesses of the plurality of latching recesses, wherein the plurality of latching recesses are adapted to receive the one or more latching elements when the piston rod is in the second position in the second position in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevalier (US. 20050148943A1) is the closest prior art of record. Even though Chevalier discloses a drug delivery device comprising: a syringe; an inner sheath; a support sheath; a piston rod; an actuation head that is coupled on a proximal end of the piston rod, Chevalier fails to disclose a first locking element formed by an end portion of the actuation head, the first locking element having one or more latching elements arranged on an inner surface of an outer wall of the actuation head; and a second locking element formed by a proximal section of the support sheath, the second locking element extending in a proximal direction, the second locking element having a plurality of latching recesses formed on an outer surface of the proximal section of the support sheath, each latching recess being spaced apart from other latching recesses of the plurality of latching recesses, wherein the plurality of latching recesses are adapted to receive the one or more latching elements when the piston rod is in the second position.
As to claim 36, a drug delivery device comprising: a syringe; an inner sheath; a support sheath; a piston rod; an actuation head that is coupled on a proximal end of the piston rod; a first locking element formed by a circumferential end portion of the actuation head, the first locking element having one or more latching elements; and a second locking element formed by a proximal section of the support sheath, the second locking element extending in a proximal direction, wherein the second locking element has a plurality of latching recesses designed on a plurality of curved portions formed on an outer wall of the second locking element, each latching recess being spaced apart from other latching recesses of the plurality of latching recesses and being formed on a respective curved portion of the plurality of curved portions, wherein the first locking element has a double wall comprising a first inner wall and a first outer wall, the first inner wall having an outer circumference smaller than an inner circumference of the outer wall of the second locking element, and the first outer wall having an inner circumference larger than an outer circumference of the outer wall of the second locking element in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevalier (US. 20050148943A1) is the closest prior art of record. Even though Chevalier discloses a drug delivery device comprising: a syringe; an inner sheath; a support sheath; a piston rod; an actuation head that is coupled on a proximal end of the piston rod, Chevalier fails to disclose a first locking element formed by a circumferential end portion of the actuation head, the first locking element having one or more latching elements; and a second locking element formed by a proximal section of the support sheath, the second locking element extending in a proximal direction, wherein the second locking element has a plurality of latching recesses designed on a plurality of curved portions formed on an outer wall of the second locking element, each latching recess being spaced apart from other latching recesses of the plurality of latching recesses and being formed on a respective curved portion of the plurality of curved portions, wherein the first locking element has a double wall comprising a first inner wall and a first outer wall, the first inner wall having an outer circumference smaller than an inner circumference of the outer wall of the second locking element, and the first outer wall having an inner circumference larger than an outer circumference of the outer wall of the second locking element.
As to claim 37, a method of delivering drug, the method comprising: moving a piston rod of a drug delivery device from a first position with respect to a syringe to a second position with respect to the syringe to dispense a drug from the syringe through a needle connected to the syringe; and locking an actuation head coupled on a proximal end of the piston rod when the piston rod reaches the second position, by engaging one or more latching elements arranged on an inner surface of an outer wall of the actuation head with a plurality of latching recesses formed on an outer surface of a support sheath that holds the syringe, and wherein moving the piston rod from the first position to the second position causes an inner sheath of the drug delivery device to move from a retracted position in which the needle projects beyond a distal end of the inner sheath to an extended position in which the needle is covered by the inner sheath in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Chevalier (US. 20050148943A1) is the closest prior art of record. Even though Chevalier discloses a method of delivering drug, the method comprising: moving a piston rod of a drug delivery device from a first position with respect to a syringe to a second position with respect to the syringe to dispense a drug from the syringe through a needle connected to the syringe, Chevalier fails to disclose the step of  locking an actuation head coupled on a proximal end of the piston rod when the piston rod reaches the second position, by engaging one or more latching elements arranged on an inner surface of an outer wall of the actuation head with a plurality of latching recesses formed on an outer surface of a support sheath that holds the syringe, and wherein moving the piston rod from the first position to the second position causes an inner sheath of the drug delivery device to move from a retracted position in which the needle projects beyond a distal end of the inner sheath to an extended position in which the needle is covered by the inner sheath.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Response to Arguments
Applicant’s arguments, see remark, filed 4/19/2022, with respect the locking element/ latching elements and latching recesses to claims 18, 36, 37 have been fully considered and are persuasive.  The 103 rejection of claims 18, 36, 37 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                

/Lauren P Farrar/Primary Examiner, Art Unit 3783